DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed September 22, 2021. Claims 1-20 are currently pending, of which claims 1-7 and 9-11 are currently amended. Claims 12-20 are newly presented.

Response to Arguments
Specification Objection
Applicant has amended the title of the application and this title has been accepted and entered. Accordingly, the previous objection to the specification has been withdrawn.

Claim Objections
Applicant has amended the claims at issue and the previous objections have therefore been withdrawn.

Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are moot. Specifically, Applicant argues that the amendments regarding the “selectively acquiring” are not taught by either Inoeu or Kobayashi and that “Inoue populates all information” and “Kobayashi does not teach or suggest acquiring the remaining user information associated with the user based on the selected piece of user See Remarks 13-14. These arguments are moot and new reference Peterson has been cited to teach these limitations of the claim. Peterson discloses an autofill interface where a user presented with indication that an autofill data set/profile is available, with the indication/affordance presented in one of the data fields 864. Upon selecting the particular profile, the various data fields 864 are populated accordingly. See Peterson Figs. 8D-8U and paras. [0229-232].
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “when a reservation operation is done, reservation of the plurality of services at one time based on the user information of input to forms of the plurality of services” and the metes and bounds of the claim cannot be determined 
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4, 7, 10, 11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoeu et al. (Japanese Publication JP 2003-030380A; hereinafter “Inoue”) and further in view of Peterson et al. (U.S. Publication No. 2004/0117364; hereinafter, “Peterson”; included on IDS filed December 17, 2021).
As per claim 1, Inoeu teaches a reception system having a configuration in which an applicant inputs user information to an input form of each of a plurality of services, the reception system comprising at least one processor configured to:
refer first data that indicates a plurality of services associated with each other; identify other services associated with a current service based on the first data, the current service comprising forms for user information to be input; identify pieces of user information that have been input forms of the other services (See Inoeu Fig. 1 and paras. [0019-21]: ユーザは、旅行の申込を希望する個人であり、ユーザ端末２として自宅や勤務先の端末装置を使用して手続を行う。machine translation “the user is an individual who wishes to apply for a trip, and performs the procedure using the terminal device at home or work as the user terminal 2”; また、保険会社は、旅行申込を行ったユーザが、その旅行についての旅行保険の申込を行う際に申込手続を受け付ける。machine translation “the insurance company accepts the application procedure when the user who applied for the trip applies for the travel insurance for the trip.”; paras. [0040] and [0045]: 例えば、申込データには、ユーザが指定した旅行プランの内容又は旅行プランのＩＤ、ユーザの住所、氏名などの個人情報、旅行代金の支払い方法などの種々の情報が含まれる。machine translation: “the application data includes various 具体的には、サーバ１０はまずユーザが希望する保険のタイプに対応する保険申込フォームをフォームＤＢ１１から取得し、次に、当該ユーザの個人情報を認証用ＤＢ１３から取得して保険申込フォーム中の対応する箇所に転記する。 さらに、サーバ１０はユーザが先に行った旅行申込手続において作成された旅行申込完了データを参照して旅行プランの詳細情報（旅行先、日数、人数、旅行者の個人情報、その他を含む）を取得し、保険申込フォーム中の対応する箇所に転記する。 これにより、当該ユーザの個人情報、ユーザが申し込んだ旅行の詳細情報などが既に入力された状態の保険申込フォームがサーバ１０側において自動的に作成され、ユーザへ送信される。machine translation: “the server 10 first acquires an insurance application form corresponding to the type of insurance desired by the user from the form DB 11, and then acquires the personal information of the user from the authentication DB 13 in the insurance application form. Post to the corresponding location. Further, the server 10 refers to the travel application completion data created in the travel application procedure previously performed by the user, and obtains detailed information on the travel plan (including travel destination, number of days, number of people, personal information of the traveler, etc.). Obtain and post to the corresponding section of the insurance application form. As a result, the insurance application form in which the personal information of the user, the detailed information of the trip applied by the user, and the like have already been entered is automatically created on the server 10 side and sent to the user.” Therefore, the information is shared 
However, while Inoue teaches sharing form data between services, Inoue does not explicitly teach acquire second data that indicates the identified pieces of user information; display the identified pieces of user information in a selectable manner based on the second data; and acquire, when the applicant has selected one of the pieces of user information, the selected one of the pieces of user information as user information that is input to the form of the current service based on the second data; and selectively acquire pieces of user information with the selected pieces of user information to be input to other forms of the current service.
Peterson teaches these limitations of the claim (See Peterson Figs. 8D-8U and paras. [0229-232]: user presented with indication that an autofill data set/profile is available, where the affordance is presented in one of the data fields 864. Upon selecting the particular profile, the various data fields 864 are populated accordingly).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the shared data of Inoue with the selectable form data of Peterson. One would have been motivated to combine these references because both references disclose managing form data and their associated inputs, and Peterson enhances the user experience by allowing the user to target specific input profiles, allowing flexibility when employing the itineraries of Inoue as well as allowing the user to easily and quickly populate the form fields in a dynamic way.

As per claim 2, Inoue further teaches wherein the reception system is configured to receive applications of the plurality of services at the same time, wherein the at least one processor is configured to: identify other services applied for at the same time together with the current service based on the first data and display pieces of user information of the other services applied for at the same time together with the current service [to be input in a selectable manner based on the second data] (See Inoue paras. [0013] and [0045]: ユーザが電子フォームに必要事項を入力して送信し、その手続を行うと、サーバはその手続に関連する手続も同時に実行するか否かをユーザに尋ねる。 ユーザが希望すると、当該別の手続についての電子フォームデータがユーザへ送信され、同様に手続を実行することができる。machine translation: “when the user inputs and sends necessary information to the electronic form and performs the procedure, the server asks the user whether or not to execute the procedure related to the procedure at the same time. If the user so desires, the electronic form data for the other procedure is transmitted to the user, and the procedure can be executed similarly”).
However, Inoue does not explicitly teach to be input in a selectable manner based on the second data.
Peterson teaches these limitations of the claim (See Peterson Figs. 8D-8U and paras. [0229-232]: user presented with indication that an autofill data set/profile is available, where the affordance is presented in one of the data fields 864. Upon selecting the particular profile, the various data fields 864 are populated accordingly).


As per claim 4, while Inoue teaches wherein a plurality of pieces of information including user information and attribute information are input to the input form of each of the plurality of services (See Inoue para. [0040]: 例えば、申込データには、ユーザが指定した旅行プランの内容又は旅行プランのＩＤ、ユーザの住所、氏名などの個人情報、旅行代金の支払い方法などの種々の情報が含まれる。machine translation: “the application data includes various information such as the contents of the travel plan specified by the user, the ID of the travel plan, personal information such as the user's address and name, and the payment method of the travel price”), Inoue does not explicitly teach and wherein, when user information among the plurality of pieces of information is input to the input form of the current service, the at least one processor displays pieces of user information of the other services in a selectable manner based on the second data.
Peterson teaches these limitations of the claim (See Peterson Figs. 8D-8U and paras. [0229-232]: user presented with indication that an autofill data set/profile is available, where the affordance is presented in one of the data fields 864. Upon selecting the particular profile, the various data fields 864 are populated accordingly; para. [0333]: additionally, “the graphical representations [can be] displayed as the user starts typing another user's name”).


As per claim 7, while Inoue teaches wherein, when there are a plurality of other services associated with the current service (See Inoue Fig. 1 and para. [0020]: において、手続を行うユーザの端末２と、旅行会社の端末３と、保険会社の端末４と、店頭プリント端末６と、ユーザと旅行会社及び保険会社との間に入って本人認証を含む種々の手続を遂行するサーバ１０とがインターネット１を介して接続されている。machine translation: “the user enters between the user, the travel agency terminal 3, the insurance company terminal 4, the store print terminal 6, and the user, the travel agency, and the insurance company. A server 10 that performs various procedures including authentication is connected via the Internet 1”), Inoue does not explicitly teach the at least one processor displays respective pieces of user information of the plurality of other services in a selectable manner based on the second data.
Peterson teaches these limitations of the claim (See Peterson Figs. 8D-8U and paras. [0229-232]: user presented with indication that an autofill data set/profile is available, where the affordance is presented in one of the data fields 864. Upon selecting the particular profile, the various data fields 864 are populated accordingly; para. [0333]: additionally, “the graphical representations [can be] displayed as the user starts typing another user's name”).


As per claim 10, the claim is directed to a method that implements the same features as the system of claim 1 and is therefore rejected for at least the same reasons therein. 

As per claim 11, the claim is directed to a storage medium that implements the same features as the system of claim 1 and is therefore rejected for at least the same reasons therein. 

As per claim 13, the claim is directed to non-functional descriptive material, as the type of service is not patentably relevant and therefore carries little to no patentable weight. Nevertheless, Ionue/Peterson further teaches wherein the plurality of services relate to travel services, and the at least one processor identifies other services that are in a same itinerary of the current service (See Inoue para. [0041]: そして、旅行会社は旅 行プランの申込が完了したことを示すデータ、予約番号 などを含む旅行申込完了データをサーバ１０へ送信し、これがサーバ１０により受信される（ステップＳ５)machine translation: “the travel agency transmits the travel application completion data including the data indicating that the travel plan application is completed and the reservation number to the server 10, This is received by the server 10 (step S5)”; para. [0049]: このように、本発明のシステムによれば、複数の申込などを１回の手続により は、その手続に関連する通知の受け取りや、情報の照会 などを当該１つの手続ＩＤを使用して行うことができる。よって、ユーザは、旅行会社と保険会社に個別にア クセスして旅行関係配布物データと保険証券データを別 々に入手する必要はない。手続の先が異なる場合（上述 の例では、旅行会社と保険会社）であっても、サーバに 接続して１つの手続ＩＤを指定することにより、その手 続に関連する全てのデータを一度に入手することができ るので、ユーザの労力を軽減することができる。machine translation: “Thus, according to the system of the present invention, If you make multiple applications in one procedure, One procedure ID is issued for the procedure. The user can use the one procedure ID to receive a notification related to the procedure, inquire information, and the like. Therefore, the user does not need to separately access the travel agency and the insurance company to separately obtain the travel-related handout data and the insurance policy data. Even if the procedure destination is different (in the above example, the travel agency and the insurance company), by connecting to the server and specifying one procedure ID, all data related to that procedure can be obtained at once. Therefore, the labor of the user can be reduced.” Here, Inoue is showing that the same itinerary is being used for multiple services).

As per claim 14, Inoue/Peterson further teaches wherein the current service and the other services are services that receives reservation for travel items of the same itinerary (See Inoue para. [0041]: そして、旅行会社は旅 行プランの申込が完了したことを示すデータ、予約番号 などを含む旅行申込完了データをサーバ１０へ送信し、こmachine translation: “the travel agency transmits the travel application completion data including the data indicating that the travel plan application is completed and the reservation number to the server 10, This is received by the server 10 (step S5)”; para. [0049]: このように、本発明のシステムによれば、複数の申込などを１回の手続により実行した場合には、その手続に対して１つの手続ＩＤが発行される。ユーザ は、その手続に関連する通知の受け取りや、情報の照会 などを当該１つの手続ＩＤを使用して行うことができる。よって、ユーザは、旅行会社と保険会社に個別にア クセスして旅行関係配布物データと保険証券データを別 々に入手する必要はない。手続の先が異なる場合（上述 の例では、旅行会社と保険会社）であっても、サーバに 接続して１つの手続ＩＤを指定することにより、その手 続に関連する全てのデータを一度に入手することができ るので、ユーザの労力を軽減することができる。machine translation: “Thus, according to the system of the present invention, If you make multiple applications in one procedure, One procedure ID is issued for the procedure. The user can use the one procedure ID to receive a notification related to the procedure, inquire information, and the like. Therefore, the user does not need to separately access the travel agency and the insurance company to separately obtain the travel-related handout data and the insurance policy data. Even if the procedure destination is different (in the above example, the travel agency and the insurance company), by connecting to the server and specifying one procedure ID, all data related to that procedure can be obtained at once. Therefore, the labor of the user can be reduced.” Here, Inoue is showing that the same itinerary is being used for both services, including the ticketing and the insurance).

As per claim 15, Inoue/Peterson further teaches wherein the at least one processor acquires, when other user information that is different from the pieces of user information is input to the input form, the other user information as user information of the current service based on the second data (See Inoue para. [0055]: 接続して１つの手続ＩＤを指定することにより、その手 続に関連する全てのデータを一度に入手することができ るので、ユーザの労力を軽減することができる machine translation “by connecting to the server and specifying one procedure ID, all data related to that procedure can be obtained at once.” Herein, different information is used to populate different forms, including a travel itinerary to populate the insurance form as discussed in claim 1 above; see also Peterson Fig. 8D and para. [0227]: multiple autofill affordances with different form data based on the profile selected, including different contact information used for the respective fields depending on the data set, such as a home profile versus a work profile)

As per claim 16, Inoue does not explicitly teach wherein forms of the plurality of services are configured to be input in any order, and the user information is input to forms of the other services before the user information is input to forms of the current service.
Peterson teaches these limitations of the claim (See Peterson Figs. 8A-8G and paras. [0219-223] and [0227]: user can create the contact information (Figs. 8A-8B) that will be used as the autofill information when interacted with in the subsequent form 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Inoue with the teachings of Peterson for at least the same reasons as discussed above in claim 1.

As per claim 17, Inoue does not explicitly teach wherein the current service has more users than the other services.
Peterson teaches these limitations of the claim (See Peterson Figs. 5C-5V and paras. [0177-178] and [0195-197]: user profile to populate contact information to fill out a form. However, this is just the data for the one user on the user’s device. Meanwhile, the services like the example shopping website and hotel website serve multiple users so one of ordinary skill in the art would recognize that the one user of the device accessing the site is obviously less than the multitudes of users that are capable of accessing the website and entering their own unique form data. Additionally, this is evidenced by Peterson disclosing multiple users that can impact form data, as shown in Figs. 6-7 and paras. [0201-203] and [0290-291]. Multiple users are greater than the single user of the device).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Inoue with the teachings of Peterson for at least the same reasons as discussed above in claim 1.

As per claim 18, Inoue/Peterson further teaches wherein the at least one processor receives, when a reservation operation is done, reservation of the plurality of services at one time based on the user information of input to forms of the plurality of services (See Inoue para. [0041]: そして、旅行会社は旅 行プランの申込が完了したことを示すデータ、予約番号 などを含む旅行申込完了データをサーバ１０へ送信し、これがサーバ１０により受信される（ステップＳ５)machine translation: “the travel agency transmits the travel application completion data including the data indicating that the travel plan application is completed and the reservation number to the server 10, This is received by the server 10 (step S5); para. [0045]: “さらに、サーバ１０はユーザが先に行った旅行申 込手続において作成された旅行申込完了データを参照し て旅行プランの詳細情報（旅行先、日数、人数、旅行者 の個人情報、その他を含む）を取得し、保険申込フォー ム中の対応する箇所に転記する。これにより、当該ユー ザの個人情報、ユーザが申し込んだ旅行の詳細情報など が既に入力された状態の保険申込フォームがサーバ１０ 側において自動的に作成され、ユーザへ送信される。” machine translation: “the server 10 refers to the travel application completion data created in the travel application procedure previously performed by the user to obtain detailed information on the travel plan (including travel destination, number of days, number of people, personal information of traveler, and others). Acquire and post to the corresponding part of the insurance application form. As a result, the insurance application form in which the personal information of the user and the detailed information of the travel that the user has applied are already input is displayed on the server 10. It is automatically created on the side and sent to the user” Herein, the 

As per claim 19, Inoue does not explicitly teach wherein the at least one processor identifies the pieces of user information when the input form is focused, and display the identified pieces of user information in a selectable manner based on the second data.
Peterson teaches these limitations of the claim (See Peterson Figs. 8D-8U and paras. [0229-232]: user presented with indication that an autofill data set/profile is available, where the affordance is presented in one of the data fields 864. Upon selecting the particular profile, the various data fields 864 are populated accordingly. Different fields can be selected to trigger the autofill operation)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Inoue with the teachings of Peterson for at least the same reasons as discussed above in claim 1.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoeu/Peterson as applied above, and further in view of Santoro et al. (U.S. Publication No. 2003/0020671; hereinafter “Santoro”).
As per claim 3, Inoue/Peterson teaches and wherein the at least one processor is configured to display pieces of user information of the other services, which are input to forms of the other services on the same page as a page of an input form of the current service, in a selectable manner based on the second data (See Inoue paras. 
However, while Inoue/Peterson teaches the input form, Inoue/Peterson does not explicitly teach wherein the input form of each of the plurality of services is displayed on the same page.
While it would be obvious to merely show content on the same screen, Santoro teaches this limitation of the claim (See Santoro Figs. 1 and 4 and paras. [0053] and [0077]: multiple different sources of content co-displayed in a single screen).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the input forms and multiple services of Inoue/Peterson with the tiled screen display of Santoro. One would have been motivated to combine these references because both references disclose multiple sources of content and Santoro enhances the user experience by allowing the user to view the shared information of Inoue/Peterson at the same time so the user can easily verify the shared content as the selections are made.

As per claim 20, while Inoue/Peterson teaches the current service and the plurality of services, as discussed above, Inoue/Peterson does not explicitly teach wherein the at least one processor displays forms of the current service and forms of the plurality of services in a same screen.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Inoue/Peterson with the teachings of Santoro for at least the same reasons as discussed above in claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inoeu/Peterson as applied above, and further in view of Gormish (U.S. Publication No. 2014/0258830).
As per claim 5, Examiner first notes that the type of service is nonfunctional descriptive material and carries little to no patentable weight. Nevertheless, Inoue further teaches wherein the service includes a service relating to a trip (See Inoue para. [0019]: 本実施形態は、海外旅行の申込に関する手続、具体的には旅行の申込手続、及びその旅行についての旅行保険の申込手続に関するものである。machine translation: “The present embodiment relates to a procedure for applying for an overseas trip, specifically, a procedure for applying for a trip, and a procedure for applying for travel insurance for the trip”). Additionally, Inoue teaches wherein the at least one processor is configured to identify another service having the same itinerary as an itinerary of the current service from among a plurality of other services that have been already applied for, based on a time of use [and location] of the current service and respective times of use [and locations] of the plurality of other services based on the first data (See Inoue paras. [0013] and [0045]: ユーザが電子フォームに必要事項を入力して送信し、その手 ユーザが希望すると、当該別の手続についての電子フォームデータがユーザへ送信され、同様に手続を実行することができる。machine translation: “when the user inputs and sends necessary information to the electronic form and performs the procedure, the server asks the user whether or not to execute the procedure related to the procedure at the same time. If the user so desires, the electronic form data for the other procedure is transmitted to the user, and the procedure can be executed similarly”; para. [0033]: 及び、ユーザに対して電子フォームなどのデータを送信した日時などを含む送信ログをログＤＢ１４に保存するmachine translation: “The transmission log including the date and time when the data of the above is transmitted is saved in the log DB 14”).
However, Inoue does not explicitly teach and display pieces of user information of the another service having the same itinerary as the itinerary of the current service in a selectable manner based on the second data.
Peterson teaches these limitations of the claim (See Peterson Figs. 8D-8U and paras. [0229-232]: user presented with indication that an autofill data set/profile is available, where the affordance is presented in one of the data fields 864. Upon selecting the particular profile, the various data fields 864 are populated accordingly).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Inoue with the teachings of Peterson for at least the same reasons as discussed above in claim 1.
Furthermore, Inoue does not explicitly teach and location of the service nor and locations of the plurality of other services.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the form data of Inoue/Peterson with the location data of Gormish. One would have been motivated to combine these references because both references disclose suggesting and auto-completing form data, and Gormish enhances the user experience by allowing the user to easily and quickly take into account the form data, advantageously checking the locations to quickly populate the selections of Inoue/Peterson (See Gormish para. [0008]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoeu/Peterson as applied above, and further in view of Hitchcock et al. (U.S. Publication No. 2002/0120628; hereinafter “Hitchcock”).
As per claim 6, Inoue teaches wherein the at least one processor is configured to identify [another service] available together with the current service from among a plurality of other services that have been already applied for, based on a time of use [and location] of the current service and respective times of use [and locations] of the plurality of other services based on the first data (See Inoue paras. [0013] and [0045]: ユーザが電子フォームに必要事項を入力して送信し、その手続を行うと、サーバはその手続に関連する手続も同時に実行するか否かをユーザに尋ねる。 ユーザが希望すると、当該別の手続についての電子フォームデータがユーザへ送信され、同様に手続を実行machine translation: “when the user inputs and sends necessary information to the electronic form and performs the procedure, the server asks the user whether or not to execute the procedure related to the procedure at the same time. If the user so desires, the electronic form data for the other procedure is transmitted to the user, and the procedure can be executed similarly”; para. [0033]: 及び、ユーザに対して電子フォームなどのデータを送信した日時などを含む送信ログをログＤＢ１４に保存するmachine translation: “The transmission log including the date and time when the data of the above is transmitted is saved in the log DB 14”).
However, Inoue does not explicitly teach and display pieces of user information of the another service available together with the current service in a selectable manner based on the second data.
Peterson teaches these limitations of the claim (See Peterson Figs. 8D-8U and paras. [0229-232]: user presented with indication that an autofill data set/profile is available, where the affordance is presented in one of the data fields 864. Upon selecting the particular profile, the various data fields 864 are populated accordingly).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Inoue with the teachings of Peterson for at least the same reasons as discussed above in claim 1.
Furthermore, Inoue does not explicitly teach and location of the service nor and locations of the plurality of other services.
Hitchcock teaches this limitation of the claim (See Hitchcock paras. [0086]: institutions that are being applied to can be grouped geographically. These groupings are being applied to the forms of Inoue/Peterson).
another service in addition to the services already taught. While one of ordinary skill would recognize that merely adding another service to share the data with is obvious, Hitchcock teaches this limitation of the claim as well (See Hitchcock paras. [0041-42] and [0096]: user can apply to multiple institutions using the universal form data shared across them all. Therefore the user could apply to as many institutions as they desire, which would translate to additional services of Inoue/Peterson).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the form data of Inoue/Peterson with the universal form engine of Hitchcock. One would have been motivated to combine these references because both references disclose sharing form data across multiple services, and Hitchcock enhances the user experience by allowing the user to easily and quickly take into account the form data and save time when sending forms across multiple institutions (or services of Inoue/Peterson).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inoeu/Peterson as applied above, and further in view of Stoltenberg et al. (U.S. Publication No. 2003/0126156; hereinafter “Stoltenberg”).
As per claim 8, while Inoeu/Peterson teaches the form field services, Inoeu/Peterson does not explicitly teach wherein, when respective pieces of user information of the plurality of other services overlaps, the at least one processor displays the respective overlapping pieces of user information as one piece of information based on the second data.
Stoltenberg teaches these limitations of the claim (See Stoltenberg paras. [0012], [0037-41], and [0050-51]: merging of duplicate data records within the system of Inoue/Peterson).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the form field interface of Inoeu/Peterson with the merging records of Stoltenberg. One would have been motivated to combine these references because both references disclose pulling data from multiple sources to select for particular data fields, and Stoltenberg enhances the user experience of Inoeu/Peterson by increasing the efficiency of the data by reducing the time spent picking fields that may be unnecessarily duplicated.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inoeu/Peterson as applied above, and further in view of Kurglick (U.S. Publication No. 2014/0173407).
As per claim 9, while Inoeu/Peterson further teaches wherein a plurality of pieces of user information is allowed to be input to the current service (See Peterson Figs. 8D-8U and paras. [0229-232]: user presented with indication that an autofill data set/profile is available, where the affordance is presented in one of the data fields 864. Upon selecting the particular profile, the various data fields 864 are populated accordingly), Inoeu/Peterson does not explicitly teach and wherein the at least one processor is configured to prohibit, from among pieces of user information of the other services, pieces of user information that have been acquired as the user information of the current service, from being displayed in a selectable manner based on the second data.
Kruglick teaches these limitations of the claim (See Kruglick para. [0063] and [0067]: can prevent cross-usage of confidential material, therefore this would prohibit certain pieces of user information from being selected in Inoeu/Peterson).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the form field interface of Inoeu/Peterson with the confidential material of Kruglick. One would have been motivated to combine these references because both references disclose pulling data from multiple sources to select for particular data fields, and Kruglick enhances the user experience of Inoeu/Peterson by allowing for certain types of data to be separated so that the services of Inoeu/Peterson do not display sensitive information or information the user may not want the system to have shared access to.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inoeu/Peterson as applied above, and further in view of Vance (U.S. Patent 7,050,986 B1; hereinafter “Vance”)
As per claim 12, Ionue/Peterson does not explicitly teach wherein the plurality of services are a same type.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the form field interface of Inoeu/Peterson with the services of Vance. One would have been motivated to combine these references because both references disclose auto-filling itineraries and form fields, and Vance enhances the user experience of Inoeu/Peterson by further streamlining the reservation process. By auto-filling the forms for the same types of service, the user can save time when booking repeat travels.











Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nicholas Klicos/
Primary Examiner, Art Unit 2145